COHEN, Justice,
dissenting.
I would hold that the trial counsel was ineffective for failing to request a jury instruction on necessity. Given appellant’s admission that he carried a gun and his criminal record, conviction was a foregone conclusion without that instruction. There was some evidence of necessity here, although much of it was ruled inadmissible. The arresting officer partly corroborated appellant’s testimony about necessity. The hospital records would have supported the defense, according to the bill of exceptions, which we must accept as true. Thus, the evidence of necessity was not patently incredible and might have been believed. Even if jurors believed it, however, they still had to convict because the charge was silent concerning the defense.
If the evidence raised the necessity defense, I would reverse because counsel failed to request an instruction. If the trial court erroneously excluded evidence necessary to raise the necessity defense, I would reverse for that reason. Although we have no point of error alleging that particular complaint, I would hold, under these unusual facts, that that error is so closely connected to the point of error on ineffective assistance of counsel that it justifies relief.
I respectfully dissent.